Exhibit 99.1 San Pedro Garza Garcia, Mexico, October 24, 2007 - Axtel, S.A.B. de C.V. (“AXTEL”), a leading Mexican fixed-line integrated telecommunications company, announced today its unaudited third quarter results ended September 30, 2007. Figures in this release are based on Mexican GAAP, stated in constant pesos (Ps.) as of September 30, 2007. Comparisons in pesos are in real terms, that is, adjusted for inflation. Highlights: v During the third quarter, AXTEL's profitable growth strategy was clearly evidenced in the 119 bps EBITDA margin expansionwhen compared tothe previous quarter. v AXTEL's geographic footprint continued to grow during this period; Hermosillo and San Juan del Rio were added to the list of cities where AXTEL provides local, LD, data and Internet services. v Today, we are announcing the commencement of operations in Reynosa and Ciudad Victoria, Tamaulipas, providing comprehensive telecommunications services to twenty-six cities in Mexico. In addition, AXTEL plans to expand into one additional city before the end of the year. v Due to the three-to-one stock split consumated on October 8, AXTEL now has 96,636,627 Series A and 8,672,716,596 Series B shares outstanding. Each CPO continues to represent a financial interest in seven Series B shares. As of September 30, 2007, AXTEL's shares were the 24th most traded stock on the Mexican Stock Exchange. Revenues from operations Revenues from operations increased to Ps. 3,035.2 million in the third quarter of year 2007 from Ps. 1,557.3 million for the same period in 2006, an increase of Ps. 1,477.9 million, or 95%. Revenues from operations totaled Ps. 11,210.9 million in the twelve-month period ended September 30, 2007, compared to Ps. 5,835.4 million in the same period in 2006, an increase of Ps. 5,375.5 million, or 92%. We derived our revenues from the following sources: Local services.Local service revenues contributed with 43% of total revenues during the third quarter, compared with 70% in the third quarter of 2006. The 21% growth reported in the third quarter of 2007 versus the same quarter of last year is explained by 20%, 19% and 25% increases in monthly rents, cellular revenues and measured service revenues, respectively. For the twelve-month period ended September 30, 2007, revenues from local services totaled Ps. 5,023.8 million, an annual increase of Ps. 897.9 million, or 22%, from Ps. 4,125.8 million recorded in the same period in 2006. Monthly rents and measured service revenues represented 61% of local revenues during the twelve-month period ended September 30, 2007. Long distance services.Long distance service revenues totaled Ps. 347.0 million in the quarter ending September 30, 2007, representing an increase of Ps. 215.2 million or 163%, from Ps. 131.8 million in the same quarter in 2006. For the twelve month period ended September 30, 2007, long distance services grew to Ps. 1,360.3 million from Ps. 493.8 million registered in the same period in 2006, an increase of Ps. 866.4 million or 175%. Data & Network.Driven by managed Internet services and virtual private networks, data and network revenues grew to Ps. 636.1 million for the three-month period ended September 30, 2007, compared to Ps. 79.1 million in the same period in 2006, an increase of Ps. 557.1 million. Dedicated Internet and VPNs represented 90% of data & network revenues during the quarter. For the twelve month period ended September 30, 2007, data and network services revenues totaled Ps. 2,110.8 million from Ps. 265.2 million registered in the same period in 2006, an increase of Ps. 1,845.6 million. International traffic.In the third quarter of 2007, International traffic revenues totaled Ps. 309.3 million, up Ps. 189.7 million or 159% versus results for the year-earlier quarter. For the twelve month period ended September 30, 2007, international traffic revenues grew to Ps. 1,108.0 million from Ps. 484.0 million registered in the same period in 2006, an increase of Ps. 624.0 million or 129%. For the twelve month period ended September 30, 2007, revenues per minute increased 41%. Other services.
